DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “A lower electrode wafer chuck of an etching machine”, etching is an intended use of the apparatus. The two “when” in claim 1, the timing of operation does not add structure limitation to the apparatus claim.

The “cooling gas outlet holes” of claim 3 is from the upper stage into the groove(s) 12. There does not seem to have disclosure where the gas exits from the groove(s) 12.
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a centre mechanism” in claim 1, assuming centre is a verb/function. As there is no disclosure of the structure that perform this function (such as alignment of the lower stage with the upper stage), this is also rejected in 35 USC 112(a) and 112(b) below.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “a centre mechanism”, assuming centre is a verb/function, there is no disclosure of the structure of the centre mechanism.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a centre mechanism”, either centre is a verb, a noun, or an adjective, it is not clear what is “a centre mechanism”. It is also not clear centering with and/or to what other component(s).
Claim 1 will be examined as the through hole itself is a centre mechanism as it is at the center of the lower stage and a mechanism that supply the cooling gas.

Claim 1 also recites “when a lower electrode is cooled”, this raises antecedent issue with “a lower electrode” at the beginning of claim 1.


Dependent claims 2-10 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillin et al. (US 5835334, from IDS, hereafter ‘334).
‘334 teaches all limitations of:
Claim 1: FIG. 1 is a schematic cross section of an ESC 100 according to the present invention. The body of the ESC includes an electrode cap 1 and a lower electrode 2 (col. 4, lines 9-12), The article 4 to be chucked, such as a semiconductor wafer with front and back surfaces, is disposed on the chucking surface 1c with the back surface of the wafer 4 in contact with the top surface of the chucking surface 1c (col. 4, lines 44-48), include plasma enhanced chemical vapor deposition (CVD), etching (col. 1, lines 45-46, the claimed “A lower electrode wafer chuck of an etching 
Channels 6 and 6a are provided to supply a path for a circulating liquid for actively cooling the electrode cap 1 (col. 5, lines 14-15, the claimed “and a lower surface of the upper stage is provided with a cooling liquid circulation groove”), 
Channels 5, 5a and 5b are provided to supply a path for a heat conductive gas 20 such as helium, argon or the like to the backside of the wafer 4 to facilitate wafer cooling. The heat conductive gas flows through the central channel 5 and into the channels 5a and 5b that extend through the dielectric layer 1c to the back surface of the wafer 4 … The heat conductive coolant gas will fill the minimal space between the top of the chucking surface 1c and the backside of the wafer 4. Grooves (not shown) may also be provided on the chucking surface 1c to facilitate uniform distribute of gas to improve heat transfer (col. 4, line 65 to col. 5, line 13, the claimed “and an upper surface of the upper stage is provided with a cooling gas distribution groove and a cooling gas outlet hole”, the central channel 5 is at a center of the lower electrode 2, the claimed “the lower stage is provided with a through hole at a center thereof for matching and mounting with a centre mechanism of the etching machine”), 
Channels 6 and 6a are provided to supply a path for a circulating liquid for actively cooling the electrode cap 1. The coolant liquid can be water or any suitable liquid, for example, ethylene glycol, silicon oil, fluorinert (liquid teflon) or a water/glycol 
Claim 10: Threaded mechanical fasteners 8 remunerable attach the electrode cap 1 to the lower electrode 2 (col. 4, lines 52-53, the claimed “wherein the upper stage and the lower stage are fastened by bolts”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, and alternatively, claims 1 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘334, in view of Brown et al. (JP 7480129, hereafter ‘129).
‘334 teaches that grooves (not shown) may also be provided on the chucking surface 1c to facilitate uniform distribute of gas to improve heat transfer (col. 5, lines 11- 13) but otherwise silent on the pattern of grooves. ‘334 does not teach the limitations of:
Claim 2: wherein the cooling gas distribution groove includes a plurality of concentric annular grooves communicated with one another through radial grooves.

‘129 is an analogous art in the field of Detachable Electrostatic Chuck For Supporting A Substrate In A Process Chamber (title) processing of substrates, such as semiconducting wafers and displays (col. 1, lines 16-17) for generating the plasma (col. 1, lines 38-39). ‘129 teaches that in the version shown in FIG. 1A, the frontside surface 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the radial grooves 29 intercepting inner and outer circular grooves 31 and 37 of ‘129, as the groove of ‘334, for the purpose of reduced thermal expansion mismatch and is tolerant to erosion in the chamber environment, as taught by ‘129 (col. 2, lines 20-22).

In case Applicants argue that the centre mechanism is a structure, ‘129 teaches that connector 44 to pass therethrough to connect to the pedestal ledge 40 (Figs. 2-3, col. 4, lines 32-33, therefore, a centre alignment mechanism of claim 1), A connector 44 suitable to connect the base plate 42 to the ledge 40 via the holes 50 can comprise, for example, at least one of a pin, bracket, bolt, screw (col. 4, lines 38-40, also the limitation of claim 10).


Claims 3 and 5: the gas ports 31 (the claimed “wherein there is a plurality of annularly distributed cooling gas outlet holes” of claim 3 and “wherein the cooling gas outlet holes are uniformly distributed” of claim 5 and as shown in Fig. 1A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘334 and ‘129, as being applied to claim 3 rejection above, further in view of Yamadaet al. (US 6134096, hereafter ‘096).
‘129’s the gas ports 31 are inside the inner circular groove 37, not on the inner circular groove 37. The combination of ‘334 and ‘129 does not teach the limitations of:
Claim 4: wherein the cooling gas outlet holes are located on an innermost annular groove in the cooling gas distribution grooves.

‘096 is an analogous art in the field of Electrostatic Chuck (title) used for attracting and holding semiconductor wafers in conveying, film-forming processes (col. 1, lines 12-13), with plasma (col. 6, line 5). ‘096 teaches that Gas-introducing holes 42 are formed in the substrate 18 at given locations, and continued to a gas-diffusing depression 24A. In this embodiment, the gas-diffusing depression 24A surrounds a circular discoidal portion 27, and the four gas-introducing holes 42 are provided at symmetrical locations at an equal interval such that the gas-introducing holes are opened to the gas-diffusing depression 24A (Fig. 7, col. 11, lines 47-54), for the purpose 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas ports 31 on the inner circular groove 37 in ‘129, as taught by ‘096, and then combined with ‘334, for the purpose of uniformly conduct heat between every portion of the object and the attracting surface of the electrostatic chuck (col. 3, lines 60-62), and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘334 and ‘129, as being applied to claim 1 rejection above, further in view of Donde et al. (US 5729423, hereafter ‘423), Okumura et al. (US 20030215578, hereafter ‘578) and Ricci et al. (US 20070131350, hereafter ‘350). (US 5671119 is evidenced that polyimide can be used as an adhesive).
The combination of ‘334 and ‘129 does not teach the limitations of:
Claim 6: wherein a wafer anti-slip zone is provided at an edge region of the upper surface of the upper stage.
Claim 7: wherein the wafer anti-slip zone includes a depressed annular step and an adhesive film, and the depressed annular step is located at an edge of the upper 
Claim 9: wherein the adhesive film is a polyimide film.

‘423 is an analogous art in the field of Electrostatic Chuck (title) including plasma (col. 1, line 46). ‘423 teaches the well-known In integrated circuit manufacture, chucks are used to hold semiconductor substrates to prevent movement or misalignment of the substrate during processing (col. 1, lines 18-20), the composite insulator 30 comprises a matrix material having a conformal holding surface 50 capable of conforming to the substrate 35 under application of an electrostatic force generated by the electrode 25 to reduce leakage of heat transfer gas held between the substrate and the holding surface. Preferably, the matrix material comprises a resilient polymer capable of withstanding operating temperatures exceeding 200o C., such as for example, a polyimide matrix (Fig. 1, col. 4, lines 47-55, in other words, polyimide also acts as adhesive).

‘578 is an analogous art in the field of Plasma Processing Method And Apparatus And Tray For Plasma Processing (title) for manufacturing electronic devices ([0001]). ‘578 teaches that An adhesive sheet 13 is provided between the substrate electrode 6 and the substrate 9, making it possible to carry out the processing while effecting heat exchange between the substrate 9 and the substrate electrode 6 via the adhesive sheet 

‘350 is an analogous art in the field of Method Of Protecting A Bond Layer In A Substrate Support Adapted For Use In A Plasma Processing System (title) for integrated semiconductor circuits ([0001]). ‘350 teaches that The groove 160 can be filled with adhesive to thereby improve adhesion between the upper member 110 and the protective ring 150 with the wafer overlying support member 190 (Fig. 8, [0051], last sentence, that is, the adhesive is annular groove is sufficient to hold the overlaying support member, clearly sufficient to hold much thinner wafer).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a resilient polymer 30 at the back side of the wafer, as taught by ‘423, to have placed inside a recess 6d to bond the substrate, as taught by ‘578, to have changed the recess into an annular groove 160, as taught by ‘350, for the purpose of prevent movement or misalignment of the substrate during processing, as taught by ‘423 (col. 1, lines 18-20)

In regarding to the limitations of:


‘350 teaches that the protective ring 150 preferably has a groove 160 having a width 174 of 0.010 inches and a height 176 of 0.010 inches. However, it can be appreciated that the width 174 and depth 176 of the groove 160 can have any desired cross sectional shape. For square grooves, the dimensions of the groove 160 including the width 174 and depth 176 can vary depending on the diameter or size (i.e., 200 mm, 300 mm, etc.) of the electrode assembly 110, specified for the diameter of the wafer to be processed ([0052], last three sentences). Therefore, the width and height of the annular groove is an effect parameter. Furthermore, it is well-known the larger width increasing adhesive layer contact area and increasing strength.

‘350 discloses the claimed invention except for width and height value of the annular groove 160.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the width and height value of the annular groove, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5548470 is cited for concentric annular grooves communicated with one another through radial grooves (Fig. 2C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEATH T CHEN/Primary Examiner, Art Unit 1716